COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-07-355-CR
 
 
RAYMOND CHARLES COVERT                                               APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM COUNTY
CRIMINAL COURT NO. 1 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Raymond Charles Covert has appealed from his
conviction for the offense of driving while intoxicated and misdemeanor
repetition.  After Covert filed his
notice of appeal, the trial court granted him a new trial.  The granting of a new trial restores the case
to its position before the former trial. 
Tex. R. App. P. 21.9.  Therefore, on our own motion we dismiss the
appeal as moot.  See Tex. R. App. P. 43.2(f). 
 
PER
CURIAM
 
PANEL D:   MCCOY,
J.; CAYCE, C.J.; and LIVINGSTON, J.
 
LIVINGSTON, J. concurs
without opinion.
 
DO NOT PUBLISH
Tex.
R. App. P.
47.2(b)
 
DELIVERED: February 21, 2008




[1]See Tex.
R. App. P.
47.4.